Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157674 & (20)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157674
                                                                   COA: 342618
                                                                   Berrien CC: 1996-004163-FC
  TROY ALLEN HITE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to amend the application for leave to appeal is
  GRANTED. The application for leave to appeal the April 18, 2018 order of the Court of
  Appeals is considered, and it is DENIED, because the defendant’s motion for relief from
  judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
         s1216
                                                                              Clerk